DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 20 December 2021 is acknowledged.  The traversal is on the ground(s) that the different inventions are obvious variants and have overlapping subject matter.  This is not found persuasive because Groups I and III have two-way distinctness as Group I requires a first section having a first light emitter configured to emit a first light having a first characteristic, a second section having a second light with a second characteristic, and a control system configured for controlling a first characteristic and second characteristic independently and Group III requires one or more light emitters which emit a first light and a second light in a section of an appliance, a sensor for determining an occupancy in the section of the appliance and a control system configured to control the radiant flux of each of the first and second lights based upon the occupancy.  Thus, the inventions cannot be considered obvious variants as they have mutually exclusive features and different designs. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “configured to control, based on a characteristic of the first section” in line 6 is unclear as it is not specified if the control system is receiving input of a characteristic which changes or programmed based upon an unchanging characteristic.  For the purpose of examination, the limitation will be given the broadest reasonable interpretation. 
In regard to claim 1, the phrases “a first characteristic” and “a second characteristic” have not been limited by the claim and are unclear due to the breadth of what could be considered as a characteristic of light.  For instance, a characteristic of light could reasonably be viewed to be whether the light is on or off at a certain time or being emitted at a certain time of day.
In regard to claim 1, it is unclear how the control system can be configured to control “a second characteristic of a second light in the second section” when no structure for creating the “second light” has been recited.  Thus, the limitation is unclear as one cannot discern if the control system is directly controlling a source of light emission or some other structural element which can alter light.  For the purpose of examination, the limitation is given the broadest reasonable interpretation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to include all the limitations of the claim upon which it depends as claim 1 requires a first section and a second section.  The normal meaning of the word “section” is “a distinct group within a larger body of things.”  As claim 5 requires that “the second section comprises the first section,” the first section is no longer a distinct area within the appliance, but rather a subsection of the second section.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashida et al. (EP 1887298; hereinafter “Ashida”; submitted with IDS 5/13/2020).
In regard to claim 1, Ashida discloses an appliance (refrigerator 5001) comprising: a first section (inside storage case 535); a second section (refrigerating compartment 502 outside of the case); a first light emitter (illuminator 513) configured to emit a first light (from LED 526 of illuminator 513), having a first peak wavelength in a first wavelength range of 380 nm - 420 nm (LED 526 produces a peak wavelength of 387 nm; see [0124]), into the first section; and a control system (controller 537) configured to control, based on a characteristic of the first section (such as temperature or whether the 
In regard to claims 2 and 3, Ashida discloses a sensor (as required to detect the door 507 being opened or closed) in communication with the control system and configured to determine the characteristic of the first section wherein the determined characteristic of the first section is an occupancy of the first section (i.e. the door 507 being opened); and wherein the control system is configured to adjust the first characteristic of the first light based on the determined characteristic of the first section (i.e. turn off the illuminator 513).  See [0103].
In regard to claim 4, Ashida discloses wherein the first light emitter is configured to emit the first light at a first time (when the temperature is at a certain level), and is further configured to emit the second light (a different color from the other LEDs of the illuminator 513) at a second time (when the temperature is different).  See [0092]-[0097].
In regard to claim 6, for the purpose of claim 6, the assigned structures of the first section and second section of claim 1 have been inversed.  Thus, Ashida discloses wherein the first light emitter (illuminator 513) is configured to emit the first light, through the second section (inside the storage case 535) into the first section (compartment 502 outside of the case) as light from the illuminator is capable of being scattered outside of the case 535 without the optional shielding being in place.  See [0105].
In regard to claim 7, Ashida discloses wherein the first characteristic of the first light comprises at least one of: a radiant flux of the first light emitter (by controlling the on/off status of the illuminator 
In regard to claim 8, Ashida discloses wherein the second section (compartment 502 outside of case 535) comprises a light filtering material (light-shielding material in shelf 588C) that is configured to block light in the first wavelength range as the material blocks light from being scattered to the outside.  See [0105].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774